Citation Nr: 0117459	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for arthritis of the 
left shoulder (nondominant) with recurrent dislocation, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from September 1968 
to September 1972.  He also had service from December 1972 to 
December 1974 but his character of discharge for this period 
of service was UOTHC.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
the Denver Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran may have raised a claim for a total rating for 
compensation on the basis of individual unemployability.  The 
RO should forward a 21-8940 to the veteran.


FINDINGS OF FACT

1.  The left shoulder disability is currently manifested by 
arthritis, pain, weakness, easy fatigability, and impairment 
in the range of motion (increasing when repetitive motion is 
performed), but there is no evidence of nonunion or loss of 
head of the humerus.

2.  The veteran is right handed.


CONCLUSION OF LAW

A rating in excess of 40 percent for postoperative residuals 
of right shoulder surgery is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a,  
Diagnostic Codes 5200, 5201, 5202, and 5203 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not provide the veteran with the benefit of the 
explicit provisions of the VCAA as it relates to his service-
connected left shoulder disability, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The Board concludes 
the discussions in the rating decisions, the SOCs and the 
SSOCs, informed the appellant of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  There is no indication in this case that the 
appellant's claim for benefits is incomplete.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was afforded numerous VA 
examinations during the course of this appeal.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Disability evaluations are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000).  

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203 (2000).  Normal ranges of 
upper extremity motion are defined by VA regulation as 
follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate 
I (2000).

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor arm.  
Ankylosis that is intermediate between favorable and 
unfavorable ankylosis warrants a 30 percent evaluation.  
Unfavorable ankylosis with abduction limited to 25 degrees is 
assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the minor arm 
midway between the side and shoulder level also warrants a 20 
percent disability rating.  When motion is limited to 25 
degrees from the side, a 30 percent rating is warranted. 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  

38 C.F.R. § 4.71a, Diagnostic Code 5202 pertains to other 
impairment of the humerus.  A 20 percent evaluation is 
warranted for impairment of the minor extremity caused by 
malunion resulting in moderate deformity, or by infrequent 
episodes of dislocation at the scapulohumeral joint and 
guarding of movement at the shoulder level.  Frequent 
episodes of dislocation and guarding of all arm movements 
also warrants assignment of a 20 percent evaluation.  A 40 
percent evaluation is assigned where there is fibrous union, 
a 50 percent evaluation is warranted for nonunion or a false 
flail joint, and an 70 percent evaluation is warranted for 
loss of the humeral head (a flail shoulder).

38 C.F.R. § 4.71a, Diagnostic Code 5203 pertains to 
impairment of the clavicle or scapula.  A maximum 20 percent 
evaluation is warranted for clavicular or scapular 
dislocation.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000) applies to 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

A review of the record demonstrates that the RO granted 
service connection for post operative residuals of a 
recurrent dislocation of the left shoulder in an April 1975 
rating determination.  A 10 percent evaluation was granted.  
In February 1999, the veteran requested an increased 
evaluation for his left shoulder disability.  

In June 1999, the veteran was afforded a VA orthopedic 
examination.  At the time of the examination, the veteran 
reported that there had been no other hospitalizations for 
his left shoulder since a 1969 surgery.  The veteran reported 
that the pain in his shoulder had increased in the last four 
to five years.  He indicated that if he attempted to do 
anything above the shoulder level he would have pain.  He 
also stated that his arm would ache after having it in one 
place for 20 minutes or after playing six games of pool.  He 
noted that his arm was worse if he slept on it.  He indicated 
that if he paced himself, his arm pain was in the  3-4 out of 
10 range and that with three Advil in the morning the pain 
went into the 1-2 out of 10 range.  The veteran was 
independent in all activities of daily living.  He was able 
to clean the house, do some yard work, shop, and play pool.  
He noted that a sixth game of pool would cause his shoulders 
to become sore.  

Physical examination revealed symmetrical soft tissue and 
bony structure throughout the upper and lower extremities.  
There was a 21 cm x 1 cm, nontender well healed scar on the 
nondominant side .  On general passive range, there was a 
feeling of instability in the joint, but no over-subluxation 
and /or dislocation.  There was some popping.  Range of 
motion was limited with forward flexion of 110 degrees 
(normal 170 degrees); abduction 90 degrees (normal 170 
degrees); external rotation 45 degrees (normal 90 degrees); 
and rotation to 90 degrees, which was within normal limits.  
There was negative impingement.  Repetitive weight could be 
done to 90 degrees without difficulty.  Above the shoulder 
level was not attempted due to limitation of range of motion.  
Circumference of the biceps was 30 on the right and 29 on the 
left.  Circumference of the forearm was 29 on the right and 
28 on the left.  There was 5/5 strength in the upper 
extremities to include shoulder elevators, biceps, triceps, 
wrist extensors, internal/external rotators with excellent 
grip and pinch.  Temperature, hair pattern, and pulses were 
symmetrical.  

Examination of the right shoulder for comparison purposes 
showed some popping and significant crepitus.  Range of 
motion was within normal limits with forward flexion and 
abduction from 0 to 170 degrees and external and internal 
rotation to 90 degrees with no associated pain.  Repetitive 
weights could be lifted above the shoulder times 10 with no 
difficulty. 

X-rays of the left shoulder revealed a large osteophyte along 
the inferior medial aspect of the humeral head.  A small 
osteophyte was also noted along the inferior aspect of the 
glenoid fossa.  On the superior aspect of the humeral head 
there was a small linear calcification.  The left 
acromioclavicular joint was grossly unremarkable.   

A diagnosis of status post habitual dislocations requiring 
surgical stabilization in 1969 with well healed nontender 
cicatrix, with limitation of range of motion and discomfort 
with mild degenerative joint disease on x-ray was rendered.

The examiner indicated that DeLuca did apply and that 
although this was the veteran's nondominant side, he would 
add 20 degrees to loss of forward flexion and 20 degrees of 
abduction related to the service-connected shoulder injury.  

In an August 1999 rating determination, the RO increased the 
veteran's disability evaluation from 10 to 20 percent under 
Diagnostic Codes 5203-5201.  

Along with his October 1999 substantive appeal, the veteran 
sent numerous reports from his private physicians.  

In a June 1999 report, the veteran's private physician, K. 
Z., D.O., indicated that the veteran reported having constant 
shoulder pain over the last 5 to 6 years.  He noted that it 
became worse with activity.  The veteran indicated that his 
strength had decreased over the past five years.  He denied 
any numbness or tingling but indicated that he had trouble 
sleeping and noted that if he laid on his right side, his 
left shoulder would hang.  

Physical examination revealed the neural circuit to be intact 
to light touch to the left and right upper extremities, 
bilaterally.  He had +5/5 strength of his finger abductors, 
wrist extenders, wrist flexors, biceps, triceps, and thumb 
opposition, bilaterally.  He had 5 degrees of external 
rotation on the left compared to 35 degrees on the right.  He 
was able to abduct his shoulder to approximately 90 degrees 
and he had good strength with testing of the supraspinitus 
tendon.  He had an extreme amount of difficulty abducting his 
shoulder to above his head.  Maximum abduction was to 
approximately 120 degrees.  He could internally rotate to 
touch level L2-3 on the left compared to T12 on the right.  
He had atrophy of the periscapular muscles on the left when 
compared to the right.  X-rays revealed significant 
degenerative arthritis of the glenohumeral joint with an 
inferior humeral spur.  A diagnosis of osteoarthritis, status 
post capsular shift, left shoulder, was rendered.  

In a September 1999 report, the veteran's private physician, 
M. S., M.D., noted that the veteran reported having had 
increasing pain in his left shoulder for the past five years.  
He noted a significant decrease in range of motion in the 
shoulder but denied any instability in the shoulder.  

Physical examination revealed that the veteran had active 
range of motion of 100 degrees of forward flexion, 50 degrees 
of abduction, neutral extension, neutral external rotation, 
and internal rotation only to his buttock.  He had about the 
same passive range of motion.  He had pain and crepitus in 
the shoulder.  A diagnosis of glenohumeral osteoarthritis of 
the left shoulder was rendered.  

In a September 1999 report, Y. Z., D.O., observed that the 
veteran reported having overall poor functioning including 
difficulty with eating, sleeping, and some activities of 
daily living.  He was very limited in his ability to reach 
overhead with his shoulder. 

Physical examination revealed substantial limitation of range 
of motion on the left shoulder.  Abduction was to about 50 
degrees with considerable pain.  External rotation was to 20 
degrees and internal rotation was to 20-25 degrees.  All 
motion caused substantial pain.  Apprehension and relocation 
tests were unable to be performed secondary to pain symptoms.  
Job's test was positive for pain and weakness.  X-rays of the 
shoulder revealed a significant amount of degenerative change 
to the glenohumeral joint.  It was Dr. Z's impression that 
the veteran had chronic left shoulder pain with severe 
degenerative arthritis.  He noted that this was secondary to 
chronic dislocations as well as stabilizing surgery that was 
performed over 30 years ago.  

In an October 1999 statement, the veteran's wife indicated 
that she had noticed marked deterioration in the veteran's 
ability to use his left arm over the past five years.  She 
noted that something as little as lifting his arm to put on 
deodorant could cause pain.  She stated that the veteran was 
in constant pain, sometimes bearable, other times terrible.  
She further reported that his ability to perform everyday 
tasks and to lead a routine life was severely limited.  

She noted that the veteran could not lift a five pound bag of 
flour without extreme pain.  She also indicated that the 
veteran could not lift his arm above his head and that he was 
unable to sleep through the night.  She reported that they 
were unable to do many of the things they used to do 
including playing billiards, hiking, sports, etc., since he 
had to be so cautious all the time.  She further stated that 
the veteran had low self-esteem due to the fact that he could 
not hold a job because of the pain.  She noted that attempts 
to keep the household in order caused him extreme pain at 
least one time per day.  

In October 1999, the veteran requested service connection for 
arthritis of his left shoulder.  In a February 2000 rating 
determination, the RO granted service connection for left 
shoulder arthritis with recurrent dislocation (minor) and 
assigned a 30 percent disability evaluation under Diagnostic 
Codes 5003-5201, effective from the date of receipt of the 
veteran's February 1999 request for an increased evaluation.  

In a February 2000 letter, Dr. Y. Z., indicated that the 
veteran had been a patient of his for several months.  He 
stated that the veteran had severe endstage degenerative 
arthritis secondary to chronic shoulder dislocations and 
multiple surgeries with pain symptoms over the past thirty 
years.  He considered the veteran's problems as endstage 
arthritis and borderline ankylosing condition.  He noted that 
the veteran would remain on chronic pain medication 
indefinitely and that a total shoulder operation had been 
suggested as a possible intervention.  

In March 2000, the veteran indicated that a 30 percent 
evaluation was insufficient.  

In July 2000, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
limited range of motion and pain upon moving his shoulder in 
any direction.  He noted that he had had no further trouble 
with dislocation since the surgery.  He stated that he had 
had to give up sports, gardening, and working as a result of 
his shoulder problems.  He reported that his symptoms were 
manageable if he took significant pain medication.  

Examination of the left shoulder revealed that abduction was 
markedly diminished from 0 to 45 degrees.  Flexion was from 0 
to 95 degrees, external rotation was from 0 to 80 degrees, 
and internal rotation was from 0 to 90 degrees.  When using 
two pound weights for repetitive abductions, the veteran was 
found to have further limitation in ability to abduct his 
left shoulder joint of 15 further loss of degrees.  His left 
biceps measured 26 centimeters in circumference indicating 
significant left bicipital atrophy.  

It was the examiner's impression that the veteran had status 
post recurrent dislocations and surgical intervention with 
residuals and sequelae of well-healed scars, severe 
diminution in range of motion with further functional loss of 
range of motion with provocation, loss of activities, and 
left bicipital atrophy.  

The examiner indicated that the veteran would be limited in 
his ability to work secondary to his left shoulder.  He would 
not be able to work in a job capacity that required him top 
do overhead lifting using both arms.  He would need to keep 
his left arm at his side as part of his job description.  His 
employment would not necessarily have to be sedentary as long 
as he was able to have lifting restrictions.  The examiner 
noted that the veteran did have significant pain emanating 
from the left shoulder and that this would need to be 
effectively managed with analgesics for him to maintain 
employable status.  The examiner indicated that this should 
be attainable.  

In an August 2000 rating determination, the RO increased the 
veteran's disability evaluation from 30 to 40 percent for 
arthritis of the left shoulder with recurrent dislocation 
(nondominant) under Diagnostic Code 5003-5200 (formerly rated 
under DC 5003-5201), effective the date of receipt of the 
veteran's request for an increased evaluation.   

Currently, the veteran's service-connected right shoulder 
disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5200 ankylosis of the scapulohumeral articulation and a 40 
percent rating is assigned.  Under Diagnostic Code 5200, a 
maximum 40 percent disability evaluation is assigned for 
unfavorable ankylosis with abduction limited to 25 degrees.  
Therefore, in this case, the veteran is currently receiving 
the maximum schedular evaluation available and application of 
38 C.F.R. §§ 4.40 and 4.45, and 4.59, as mandated by DeLuca, 
8 Vet. App. at 206, does not provide a basis upon which an 
evaluation greater than 40 percent may be assigned under 
Diagnostic Code 5200.

Although the presence of post traumatic arthritis in the 
right shoulder is shown by the clinical evidence discussed 
above, his service-connected shoulder disability is currently 
rated based on limitation of motion under Diagnostic Code 
5200, and a compensable (40 percent) rating is assigned.  
Thus, additional disability rating under Diagnostic Code 5003 
is not warranted based on objective evidence of arthritis.

An increased evaluation under Diagnostic Code 5201 is not 
warranted as the maximum disability rating available is 30 
percent.  The Board also notes that an evaluation in excess 
of 40 percent is not possible under Diagnostic Code 5203, as 
20 percent is the maximum evaluation available under this 
code.

With respect to Code 5202, the 50 percent and 70 percent 
evaluations require nonunion or loss of the head of the 
humerus, respectively.  X-rays taken show no evidence of 
impairment of the humerus involving nonunion or loss of head 
of the humerus.  Therefore, the preponderance of the evidence 
is against an evaluation in excess of 40 percent under Code 
5202.

The Board has also considered other Diagnostic Codes which 
rate scars.  However, for a compensable evaluation under 
these codes the veteran must either show a superficial scar 
that is poorly nourished with repeated ulceration, a scar 
which is painful or tender on objective demonstration, or a 
scar which results in a limitation of function of the part 
affected.  38 C.F.R. § 4. 118, Diagnostic Codes 7803, 7804, 
7805 (2000).  The medical evidence of record does not show 
any of the criteria for a higher evaluation.  The scar has 
been reported as being well healed, with no evidence of poor 
nourishment or repeated ulceration.  While pain and 
limitation of motion have been demonstrated in the scar area, 
it has not been shown to be as a result of the scar, rather 
from the injury and postoperative residuals resulting from 
the injury.  

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  To 
accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  In this regard, the Board notes that the 
veteran has not been recently hospitalized for his left 
shoulder disorder.  As to marked interference with 
employment, the Board observes that the veteran has indicated 
on many occasions that his left shoulder disorder prevents 
him from obtaining and maintaining employment.  The Board 
also notes the statement from the veteran's wife, wherein she 
indicated that the pain prevented the veteran from performing 
life's everyday tasks.  She further noted that the veteran 
had low self-esteem due to the fact that he could not get or 
hold a job because of the constant pain.  The Board further 
observes that July 2000 examiner indicated that the veteran 
would be limited in his ability to work secondary to his left 
shoulder and that he would not be able to work in a job 
capacity that required him to do overhead lifting using both 
arms.  She also observed that the veteran's job description 
had to include a notation that his left arm had to be kept at 
his side.  She also reported that the veteran's pain would 
need to be managed effectively for him to maintain employed 
status.  The examiner thought that this was attainable.  

As previously noted, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate to 
the severity of the several grades of disability.  The 
veteran has been accorded a 40 percent disability evaluation, 
contemplating a severe disability and encompassing loss of 
working time.  The July 2000 examiner, while noting that the 
veteran would have to have certain restrictions in his job 
description indicated that it was feasible for the veteran to 
work.  In the September 2001 supplemental statement of the 
case, the RO declined to refer the claim for an 
extraschedular rating.  The Board agrees that an 
extraschedular rating is not in order.  There is nothing in 
the disability picture presented that indicates that the 
regular rating criteria are not sufficient.

In this case, the veteran commenced the claim when he was 
evaluated as 10 percent disabling.  He was awarded a 20 
percent evaluation, then a 30 percent evaluation and finally 
a 40 percent evaluation.  To the extent that he argued that 
he was more severe than contemplated by the 10 percent 
evaluation he was correct and was granted a 40 percent 
evaluation.  However, to the extent that an evaluation in 
excess of 40 percent is sought, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.


ORDER

An evaluation in excess of 40 percent for arthritis of the 
left shoulder (nondominant) with recurrent dislocation is 
denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

